                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


    ALBERT YOUNG,

                  Movant,                                          CIVIL ACTION NO.: 6:17-cv-35

         v.

    UNITED STATES OF AMERICA,                                      (Case No.: 6:04-cr-16)

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Movant Albert Young’s (“Young”) failure to

comply with the Court’s May 2, 2017 Order, doc. 2, and his failure to prosecute this action. For

the following reasons, I RECOMMEND the Court DISMISS without prejudice Young’s 28

U.S.C. § 2255 Motion for failure to follow the Court’s Order. 1 I further RECOMMEND the

Court DENY Young leave to appeal in forma pauperis and a Certificate of Appealability.




1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A Magistrate Judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that R&R served as notice that claims would be sua
sponte dismissed). This Report and Recommendation constitutes fair notice to Young that his suit is due
to be dismissed. As indicated below, Young will have the opportunity to present his objections to this
finding, and the presiding district judge will review de novo properly submitted objections. See 28 U.S.C.
§ 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562-TWT-JFK, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s report and recommendation
constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).
                                        BACKGROUND

       On March 3, 2017, Young filed a Motion to Vacate, Set Aside, or Correct his Sentence

under 28 U.S.C. § 2255 while he was housed at the Emanuel County Jail in Swainsboro,

Georgia. Doc. 1. This Court directed Respondent to respond to Young’s Motion and ordered

Young to “immediately inform this Court in writing of any change of address. Failure to do so

will result in dismissal of this case, without prejudice.” Doc. 2 at 1 (emphases in original). The

Court later granted Respondent’s motion to substitute attorney and entered an Order

administratively staying this case pending the lapse in appropriations for the Department of

Justice. Docs. 10, 12. These Orders were sent to Young at his last known address, but the

Orders were returned to the Court as undeliverable. Docs. 11, 13. Despite this Court’s directive,

Young failed to update his address, in writing, as required. In addition, Young has not taken any

action in this case since June 12, 2017. Doc. 5.

                                         DISCUSSION

       The Court must now determine how to address Young’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND that the Court DISMISS

without prejudice Young’s § 2255 Motion and DENY him leave to appeal in forma pauperis

and a Certificate of Appealability.

I.     Dismissal for Failure to Follow this Court’s Order

       A district court may dismiss a movant’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to




                                                   2
manage its docket. 2 Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 3 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows

for the involuntary dismissal of a petitioner’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without

prejudice[,] . . . [based on] willful disobedience or neglect of any order of the Court.” (emphasis

omitted)). Additionally, a district court’s “power to dismiss is an inherent aspect of its authority

to enforce its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police

Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458

(11th Cir. 1983)).

        It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.



2
        Pursuant to Rule 12 of the Section 2255 Rules, the Federal Rules of Civil Procedure may apply to
a Section 2255 motion, to the extent the Civil Rules are not inconsistent with the Section 2255 Rules.
3
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Young his failure to update his address would result in the dismissal of his case, without
prejudice. Doc. 2 at 1.


                                                     3
Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal).

       Young has failed to update the Court with his current address, despite this Court’s

instruction to him regarding this obligation. Doc. 2 at 1. Consequently, the Court has no means

by which it can communicate with Young and is unable to move forward with this case. Thus,

the Court should DISMISS without prejudice Young’s § 2255 Motion, doc. 1, for failure to

follow this Court’s Order.

II.    Leave to Appeal in Forma Pauperis and Certificate of Appealability

       The Court should also deny Young leave to appeal in forma pauperis and a Certificate of

Appealability. Though Young has, of course, not yet filed a notice of appeal, it is proper to

address these issues in the Court’s order of dismissal. Pursuant to Rule 11 of the Rules

Governing Section 2255 Cases, “the district court must issue or deny a certificate of

appealability when it issues a final order adverse to the applicant.” (Emphasis supplied); see also




                                                  4
Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in forma

pauperis is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Additionally, under 28 U.S.C. § 2253(c)(1), an appeal cannot be taken from a final order

in a habeas proceeding unless a certificate of appealability is issued. A certificate of

appealability may issue only if the applicant makes a substantial showing of a denial of a

constitutional right. The decision to issue a certificate of appealability requires “an overview of

the claims in the habeas petition and a general assessment of their merits.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003). In order to obtain a certificate of appealability, a petitioner must show

“that jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Id. “Where a plain procedural bar is present and the district court is correct

to invoke it to dispose of the case, a reasonable jurist could not conclude either that the district




                                                   5
court erred in dismissing the petition or that the petitioner should be allowed to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Franklin v. Hightower, 215 F.3d 1196,

1199 (11th Cir. 2000). “This threshold inquiry does not require full consideration of the factual

or legal bases adduced in support of the claims.” Miller-El, 537 U.S. at 336.

       Based on the above analysis of Young’s failure to follow this Court’s Order and applying

the Certificate of Appealability standards set forth above, there are no discernable issues worthy

of a certificate of appeal; therefore, the Court should DENY the issuance of a Certificate of

Appealability. If the Court adopts this recommendation and denies Young a Certificate of

Appealability, Young is advised that he “may not appeal the denial but may seek a certificate

from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a), Rules

Governing Section 2255 Cases in the United States District Courts. Furthermore, as there are no

non-frivolous issues to raise on appeal, an appeal would not be taken in good faith. Thus, the

Court should likewise DENY Young in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Young’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside, or Correct his Sentence and DIRECT

the Clerk of Court to CLOSE this case and to enter the appropriate judgment of dismissal. I

further RECOMMEND the Court DENY Young leave to proceed in forma pauperis on appeal

and a Certificate of Appealability.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later




                                                 6
challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985).

        A copy of the objections must be served upon all other parties to the action. Upon receipt

of objections meeting the specificity requirement set out above, a United States District Judge

will make a de novo determination of those portions of the report, proposed findings, or

recommendation to which objection is made and may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein. Objections not meeting the specificity

requirement set out above will not be considered by the District Judge. The Court DIRECTS

the Clerk of Court to serve a copy of this Report and Recommendation upon Young and

Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 7th day of March,

2019.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                7
